DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, 11, 12, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US Pub No. 20080030711 A1) in view of Nakai et al. (JPH10255058 A, as provided).  

Regarding Claim 1,
Iizuka discloses An information management apparatus comprising: (Iizuka, [0025], Fig. 1-6)

at least one processor configured to execute a program stored in a storage, 5wherein the at least one processor acquires sequentially captured frames, (Iizuka, [0053], Fig. 1, discloses the imaging apparatus 10 has the structure as described above (see FIG. 1) and can appropriately perform an imaging function to photograph a still image or video to accumulate and store the image file in the image memorization section 28 and optionally a reproduction function to read an arbitrary image file accumulated and stored in the image memorization section 28 to cause the image to be reproduced and displayed on the display section 25. This imaging apparatus 10 also can perform a distance measurement function according to the present invention. In this distance measurement function, the imaging apparatus 10 acquires in a time-series manner an image including light from the light emitting object 33 at the position of the photographic subject 20; demodulates, as a measurement target included in the image, data included in a luminance modulation region of the light emitting object 33; and measures, based on the acquired image and the demodulated data, a distance D to the light emitting object 33; the imaging sensor captures time series images of light emitting object (light source))

acquires a state a position of a light source in an imaging area based on light source images contained in the acquired frames, the light source 10transmitting information by means of light including an illumination pattern of the light, (Iizuka, [0050-0053], Fig. 1, discloses the imaging apparatus 10 has the structure as described above (see Fig. 1) and can appropriately perform an imaging function to photograph a still image or video to accumulate and store the image file in the image memorization section 28 and optionally a reproduction function to read an arbitrary image file accumulated and stored in the image memorization section 28 to cause the image to be reproduced and displayed on the display section 25. This imaging apparatus 10 also can perform a distance measurement function according to the present invention. In this distance measurement function, the imaging apparatus 10 acquires in a time-series manner an image including light from the light emitting object 33 at the position of the photographic subject 20; demodulates, as a measurement target included in the image, data included in a luminance modulation region of the light emitting object 33; and measures, based on the acquired image and the demodulated data, a distance D to the light emitting object 33; [0050] The light source 34 emits light at a timing corresponding to "1" in the first pattern sequence SA and the second pattern sequence SB and blacks out (or reduces the luminance) at a timing corresponding to "0". By such a blinking operation, the light source 34 outputs, via the luminance window 37, light P for which the luminance changes in a time-series manner; light pattern is tracked from captured time series images of the light emitting object) and 

causes the storage to store the information and the state in association with each other.  (Iizuka, [0050-0055], [0063], Fig. 3A-3B, discloses a memorization space of the RAM 13 of the main control section 14 and functional blocks realized by the main control section 14. Specifically, FIG. 3A illustrates a part of the memorization space of the RAM 13. FIG. 3B shows some functional blocks realized by the main control section 14. In FIGS. 3A and 3B, the memorization space of the RAM 13 includes the respective regions such as an imaging length data storage section 13a, an image formation distortion correction data storage section 13b, a distance calculation data table storage section 13c, and a detection data list storage section 13e. The main control section 14 includes the respective functions such as a pattern data memory 14a, a signal region detection section 14b, a signal demodulation section 14c, and a work memory 14d; The detection data list storage section 13e is a section that stores, when the light emitting object 33 is detected from an imaging face (light receiving face 17a) outputted from the imaging device 17 in a time-series manner, a distance to the light emitting object 33, the position (e.g., coordinate, altitude), and guide data. The detection data list storage section 13e in this embodiment stores such data as data record. The reason is to allow the detection data list storage section 13e to store, when a plurality of light emitting objects are detected from the imaging face (light receiving face 17a), distances, positions, and pieces of guide data separately with regards to the respective light emitting objects for example. distance of illumination source is determined based on its position change (state information) and stored in storage memory)

Iizuka does not explicitly disclose a movement state 

Nakai discloses a movement state (Nakai, Abstract, discloses problem to be solved is to provide a movement detector which detects a specific movement of a person, etc., by using an image pickup means of a TV camera, etc., solution is a movement detector 10 comprises an image accumulating part 11 which accumulates plural images as time series images, a motion vector calculating part 12 which calculates a motion vector of the time series images, a probability distribution calculating part 13 which calculates the probability distribution of calculated motion vectors and a movement detecting part 14 which detects a specific movement from the motion vector and the probability distribution that is preliminarily calculated automatically detects specific movement by fetching motion information from time series images of person movement, etc., and performing statistical learning and also greatly reduces error detection except the movements of an object to be detected; motion information and motion state of object is determined based on time series images and processing the features and change in its movement based on comparison of the captured time series images)

Iizuka discloses the claimed invention except for the movement state. Nakai teaches that it is known to determine movement state by tracking object features from time series frames and processing the features in order to track the position change in the object in time series images. It would have been obvious to one having ordinary skill in the art at the time the invention was made to track change in position by change in illumination of light source as it moves by pattern change or lighter to darker or otherwise as it moves and changes its position, as taught by Nakai in order to accurately track objects with light emitting elements and its pattern change in applications including warehouse item tracking by employee wearing light emitting elements and tracking its pattern change as its position changes from frame to frame. 

Regarding Claim 2, 
The combination of Iizuka and Nakai further discloses wherein 15the at least one processor specifies a start frame at start of a displacement of the light source from the acquired frames, and causes the storage to store the start frame for the movement state.  (Iizuka, [0050-0053], discloses the imaging apparatus 10 has the structure as described above (see FIG. 1) and can appropriately perform an imaging function to photograph a still image or video to accumulate and store the image file in the image memorization section 28 and optionally a "reproduction function" to read an arbitrary image file accumulated and stored in the image memorization section 28 to cause the image to be reproduced and displayed on the display section 25. This imaging apparatus 10 also can perform a distance measurement function according to the present invention. In this distance measurement function, the imaging apparatus 10 acquires in a time-series manner an image including light from the light emitting object 33 at the position of the photographic subject 20; demodulates, as a measurement target included in the image, data included in a luminance modulation region of the light emitting object 33; distance information of the light source (motion or movement from actual position) based on its time series images is determined and stored (as reference motion or distance information data) to determine any change). Additionally, the rational and motivation to combine the references Iizuka and Nakai as applied in rejection of claim 1 apply to this claim. 


Regarding Claim  203, 
The combination of Iizuka and Nakai further discloses wherein when the at least one processor acquires the movement state, the at least one processor acquires information including a variation in at least one of a length and an angle of a movement vector of the light source.  (Nakai, Abstract, discloses A movement detector 10 comprises an image accumulating part 11 which accumulates plural images as time series images, a motion vector calculating part 12 which calculates a motion vector of the time series images, a probability distribution calculating part 13 which calculates the probability distribution of calculated motion vectors and a movement detecting part 14 which detects a specific movement from the motion vector and the probability distribution that is preliminarily calculated automatically detects specific movement by fetching motion information from time series images of person movement, etc., and performing statistical learning and also greatly reduces error detection except the movements of an object to be detected; motion vector is determined and it inclusive of length and angle of object features (light source is object as disclosed in Iizuka [0050-0053)). Additionally, the rational and motivation to combine the references Iizuka and Nakai as applied in rejection of claim 1 apply to this claim.

Regarding Claim  254, 
The combination of Iizuka and Nakai further discloses wherein the information transmitted from the light source includes status information on an object equipped with an illumination device corresponding to the light source.   (Iizuka, [0050-0055], [0063], Fig. 3A-3B, discloses a memorization space of the RAM 13 of the main control section 14 and functional blocks realized by the main control section 14. Specifically, FIG. 3A illustrates a part of the memorization space of the RAM 13. FIG. 3B shows some functional blocks realized by the main control section 14. In FIGS. 3A and 3B, the memorization space of the RAM 13 includes the respective regions such as an imaging length data storage section 13a, an image formation distortion correction data storage section 13b, a distance calculation data table storage section 13c, and a detection data list storage section 13e. The main control section 14 includes the respective functions such as a pattern data memory 14a, a signal region detection section 14b, a signal demodulation section 14c, and a work memory 14d; The detection data list storage section 13e is a section that stores, when the light emitting object 33 is detected from an imaging face (light receiving face 17a) outputted from the imaging device 17 in a time-series manner, a distance to the light emitting object 33, the position (e.g., coordinate, altitude), and guide data. The detection data list storage section 13e in this embodiment stores such data as data record. The reason is to allow the detection data list storage section 13e to store, when a plurality of light emitting objects are detected from the imaging face (light receiving face 17a), distances, positions, and pieces of guide data separately with regards to the respective light emitting objects for example; position of object such as light source and its position and movement is tracked as the pattern changes of light illumination). Additionally, the rational and motivation to combine the references Iizuka and Nakai as applied in rejection of claim 1 apply to this claim.


Regarding Claim 8, 
The combination of Iizuka and Nakai further discloses wherein the at least one processor generates moving image data including the acquired frames.  (Nakai, Abstract, discloses A movement detector 10 comprises an image accumulating part 11 which accumulates plural images as time series images, a motion vector calculating part 12 which calculates a motion vector of the time series images, a probability distribution calculating part 13 which calculates the probability distribution of calculated motion vectors and a movement detecting part 14 which detects a specific movement from the motion vector and the probability distribution that is preliminarily calculated automatically detects specific movement by fetching motion information from time series images of person movement, etc., and performing statistical learning and also greatly reduces error detection except the movements of an object to be detected; ). Additionally, the rational and motivation to combine the references Iizuka and Nakai as applied in rejection of claim 1 apply to this claim.

Regarding Claim 9, 
The combination of Iizuka and Nakai further discloses wherein 20the storage stores a reference information table serving as reference information for the information on movement of the light source, and when the information on movement of the light source is acquired, the at least one processor determines whether the information on movement of the light source matches the information in the reference information table.  (Iizuka, [0052-0053], discloses the imaging apparatus 10 has the structure as described above (see FIG. 1) and can appropriately perform an imaging function to photograph a still image or video to accumulate and store the image file in the image memorization section 28 and optionally a "reproduction function" to read an arbitrary image file accumulated and stored in the image memorization section 28 to cause the image to be reproduced and displayed on the display section 25. This imaging apparatus 10 also can perform a distance measurement function according to the present invention. In this distance measurement function, the imaging apparatus 10 acquires in a time-series manner an image including light from the light emitting object 33 at the position of the photographic subject 20; demodulates, as a measurement target included in the image, data included in a luminance modulation region of the light emitting object 33; distance information of the light source (motion or movement from actual position) based on its time series images is determined and stored (as reference motion or distance information data) to determine any change). Additionally, the rational and motivation to combine the references Iizuka and Nakai as applied in rejection of claim 1 apply to this claim. 

Regarding Claim 10, 
The combination of Iizuka and Nakai further discloses wherein when the at least one processor determines that the information on movement of the light 198936-151569-US source does not match the information in the reference information table, the at least one processor causes a display to display an alert screen.  (Iizuka, [0110], discloses photographing-related limitation can be instructed finely only by selecting any of the above permission category classifications of (A) photographing and storage are both permitted, (B) photographing is permitted but the storage must be performed with the minimum resolution, (C) photographing is permitted but the storage must be performed by an image including watermark information, (D) photographing is permitted but the storage must be performed by an image including a warning text character, or (E) only display on a monitor is permitted to set the selected permission category classification to the photographing operation control information storage section 50. Although this embodiment has provided limitation on the display and storage of an image; warning (alert) message is displayed on the screen based on selection of photography conditions). Additionally, the rational and motivation to combine the references Iizuka and Nakai as applied in rejection of claim 1 apply to this claim.


Claim 11, 12, 13, 14 and 18 recite method with steps corresponding to the apparatus elements recited in Claims 1, 2, 3, 4 and 8. Therefore, the recited steps of the method Claims 11, 12, 13, 14 and 18 are mapped to the proposed combination in the same manner as the corresponding elements of Claims 1, 2, 3, 4 and 8. Additionally, the rationale and motivation to combine the Iizuka and Nakai references presented in rejection of Claim 1, apply to these claims.

Claim 19 recite computer readable medium with instructions corresponding to the apparatus elements recited in Claim 1. Therefore, the recited instructions of the computer program Claim 19 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Iizuka and Nakai references presented in rejection of Claim 1, apply to this claim.


The combination of Iizuka and Nakai further discloses A non-transitory computer-readable recording medium storing a program 20thereon executable by at least one processor of an information management apparatus (Iizuka, [0035], [0057], FIG. 1, discloses an imaging apparatus 10 according to first embodiment of the present invention includes a main control section 14 including a CPU 11, a ROM 12, and a RAM 13 as well as various peripheral circuits (not shown) or the like, and at least the respective sections as described below that are appropriately arranged to surround the main control section 14 and that are required for the operation of the imaging apparatus 10. The main control section 14 typically consists of a one-chip microprocessor; The ROM 12 memorizes various control programs executed by the CPU 11. The RAM 13 is used as an execution area of these control programs and includes a storage section of various pieces of data shown in Fig. 3). 

Claims 5, 6, 7, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka as modified by Nakai, and further in view of Davidson et al. (AU 2006225115 A1). The teachings of Iizuka and Nakai have been discussed previously. 

Regarding Claim 5, 
The combination of Iizuka and Nakai further does not explicitly disclose wherein the at least one processor detects a behavior of the object, and the status information includes information on the detected behavior of the object.  
	Davidson discloses wherein the at least one processor detects a behavior of the object, and the status information includes information on the detected behavior of the object.  (Davidson, [0002-0008] This document relates to a motion capture system and method. Motion capture is an approach to generating motion data that is based on tracking and recording the movement of real objects. One common application of motion capture is in animation where a realistic sequence of motion, e.g., by a human actor, can be captured and used to represent the motion of an animated object; In some motion capture systems, an actor wears a black body suit. A number of white balls are attached to the suit at the actor's joints, e.g., shoulder, elbow, wrist. The actor then performs a sequence of movements which is digitally recorded by a number of cameras. The recorded data is then processed by a motion capture program. The motion capture program recognizes the white balls as points. If multiple cameras record the same point in a frame and the locations of the cameras are known, the motion capture program can determine the 3D position of the point using triangulation. The motion capture system may determine 3D positions for all of the points in each of the frames. As used herein, the term "frame" refers to a period of time, or a collection of different periods of time, at which a 3D position of an object being captured is calculated. The 3D points may be input into a fitting program that fits a virtual skeleton, which represents the bone structure of the object being captured by the system, to the 3D points. For example, an upper arm bone can be defined to exist between a point associated with a shoulder and a point associated with the elbow. The motion capture program may track the movement of the points from frame to frame, which, once fitted to the virtual skeleton, defines the movement of the skeleton from frame to frame. In some systems, however, use of triangulation may require a relatively large number of cameras to capture each of the differently positioned points from multiple camera angles. Although only two cameras may be required to triangulate a single point, the two cameras typically need to track the point during each frame. As a result, if only two cameras are used, the cameras can lose track of a white ball as a result of the actor turning around. Thus, when an actor performs a scene with lots of motion, a large number of cameras, e.g., 20, are typically utilized to ensure that at least two cameras can track each white ball during each frame. In some motion capture systems, it may be difficult to determine which white ball recorded with a first camera at a first angle corresponds with the same white ball taken from a second camera at a second angle. When the white balls recorded by two cameras are not correctly associated, the fitting program may produce some artifacts in the form of physically impossible motions in an attempt to fit the skeleton to the 3D points. For example, a leg can suddenly appear to move 1800 from one frame to the next frame. While dramatic changes can be easy to spot, subtle mistakes may be difficult to catch; marker points are tracked from frame to frame that reflects light (light source) of object (person or human actor carrying reflecting light markers) and its motion is determined or its status)

Iizuka and Nakai discloses the claimed invention except for detection of behavior of object. Davidson teaches that it is known to determine movement state by tracking object features from time series frames and processing the features in order to track the position change in the object in time series images. It would have been obvious to one having ordinary skill in the art at the time the invention was made to track behavior change by tracking skeleton of human where reflective elements markers are present in order to accurately track objects with light emitting elements and its pattern change in applications including warehouse item tracking by employee wearing light emitting elements and tracking its pattern change as its position changes from frame to frame. 

Regarding Claim 6, 
The combination of Iizuka and Nakai does not explicitly disclose wherein the object is an operator equipped with the illumination device, and the information stored in the storage is information indicating an operation process executed by the operator.  
 	Davidson discloses wherein the object is an operator equipped with the illumination device, and the information stored in the storage is information indicating an operation process executed by the operator. (Davidson, [0002-0008] This document relates to a motion capture system and method. Motion capture is an approach to generating motion data that is based on tracking and recording the movement of real objects. One common application of motion capture is in animation where a realistic sequence of motion, e.g., by a human actor, can be captured and used to represent the motion of an animated object; In some motion capture systems, an actor wears a black body suit. A number of white balls are attached to the suit at the actor's joints, e.g., shoulder, elbow, wrist. The actor then performs a sequence of movements which is digitally recorded by a number of cameras. The recorded data is then processed by a motion capture program. The motion capture program recognizes the white balls as points. If multiple cameras record the same point in a frame and the locations of the cameras are known, the motion capture program can determine the 3D position of the point using triangulation. The motion capture system may determine 3D positions for all of the points in each of the frames. As used herein, the term frame refers to a period of time, or a collection of different periods of time, at which a 3D position of an object being captured is calculated. The 3D points may be input into a fitting program that fits a virtual skeleton, which represents the bone structure of the object being captured by the system, to the 3D points. For example, an upper arm bone can be defined to exist between a point associated with a shoulder and a point associated with the elbow. The motion capture program may track the movement of the points from frame to frame, which, once fitted to the virtual skeleton, defines the movement of the skeleton from frame to frame. In some systems, however, use of triangulation may require a relatively large number of cameras to capture each of the differently positioned points from multiple camera angles. Although only two cameras may be required to triangulate a single point, the two cameras typically need to track the point during each frame. As a result, if only two cameras are used, the cameras can lose track of a white ball as a result of the actor turning around. Thus, when an actor performs a scene with lots of motion, a large number of cameras, e.g., 20, are typically utilized to ensure that at least two cameras can track each white ball during each frame. In some motion capture systems, it may be difficult to determine which white ball recorded with a first camera at a first angle corresponds with the same white ball taken from a second camera at a second angle. When the white balls recorded by two cameras are not correctly associated, the fitting program may produce some artifacts in the form of physically impossible motions in an attempt to fit the skeleton to the 3D points. For example, a leg can suddenly appear to move 1800 from one frame to the next frame. While dramatic changes can be easy to spot, subtle mistakes may be difficult to catch; marker points are tracked from frame to frame that reflects light (light source) of object (person or human actor carrying reflecting light markers) and its motion is determined or its status the operation such as action of hand motion or any other body part is determined of human actor by tracking light reflecting points in relation to hand movement (object)). Additionally, the rational and motivation to combine the references Iizuka, Nakai and Davidson as applied in rejection of claim 5 apply to this claim. 
	

Regarding Claim 7, 
The combination of Lizuka and Nakai does not explicitly disclose wherein the object is a moving body for carrying a load, and the status information includes information on existence of the load on the moving body or information on a type of the load.  
Davidson discloses wherein the object is a moving body for carrying a load, and the status information includes information on existence of the load on the moving body or information on a type of the load.  (Davidson, [0023-0026], discloses a system 100, Fig. 1, a number of marks, which may be detected by one or more camera(s), are placed on rigid or semi-rigid support structures. The support structures, in turn, are attached to an underlying object, such as an actor 114 or a body suit of the actor. As used herein, a rigid structure is one in which the movement of the marks on a same support structure is negligible relative to the marks' positions from each other. Additionally, a semi-rigid structure is one in which the movement of the marks on a same support structure is permitted, but the movement is substantially limited within a predetermined range. The amount of the movement between the marks may be based on several factors, such as the type of material used in the support structure and the amount of force applied to the support structure. For example, a flexible body suit, depending on materials used and methods of construction, may qualify as a rigid or semi-rigid support structure in the context of the disclosed techniques provided that it demonstrates the appropriate level of rigidity. Additionally, bands attached to a body suit may also qualify as the rigid or semi-rigid support structure; In some embodiments, the mark-to-mark spacing on a support structure may determinable in techniques discussed in more detail below, and thus the spacing does not need to be known a-priori. The system can use one or more cameras to track different marks on the support structures. These marks may be used to estimate the motion (e.g., position and orientation in 3d space through time) of the support structures. The knowledge that each support structure is rigid (or semi-rigid) may be used in the estimation process discussed below and may facilitate reconstruction of the motion from a single camera. In some embodiments, the marks can made of high-contrast materials, and may also optionally be lit with light emitting diodes (LEDs) or luminescent materials that are visible in the dark. These lighting qualities can enable cameras to capture the marks on the object in low lighting or substantially dark conditions. For example, an actor being filmed may walk from a well lit area to a shadowed area. The marks may be captured despite the actor's movement into the shadowed area because the marks glow or emit light. In operation, one or more video cameras can record a motion sequence, and store the images to a storage device, such as a tape or disk, for processing; motion status of load (rigid or non-rigid structures) on person (human actor) is tracked in frames by tracking marker points of light reflecting elements and its motion type is determined). Additionally, the rational and motivation to combine the references Iizuka, Nakai and Davidson as applied in rejection of claim 5 apply to this claim.

Claims 15, 16 and 17 recite method with steps corresponding to the apparatus elements recited in Claims 5, 6 and 7. Therefore, the recited steps of the method Claims 15, 16 and 17 are mapped to the proposed combination in the same manner as the corresponding elements of Claims 5, 6 and 7. Additionally, the rationale and motivation to combine the Iizuka, Nakai and Davidson references presented in rejection of Claim 1, apply to these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030021492 A1
US 20080298812 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661